 1 Stacey McKee Knight (CA 181027)
   stacey.knight@kattenlaw.com
 2 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 3 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 4 Facsimile: 310.788.4471
 5 Attorneys for Cross-Defendant PORTFOLIO
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
10
11 CETERA ADVISOR NETWORKS,                         Case No. 2:19-cv-00299-JAM-EFB
   LLC.
12                                                  STIPULATION AND ORDER TO EXTEND
              Plaintiff,                            TIME TO RESPOND TO CROSS-
13                                                  COMPLAINT FILED BY CAL CAPITAL
        v.                                          LIMITED (L.R. 144(A))
14
   PROTECTIVE PROPERTY AND                          Complaint filed: April 19, 2019
15 CASUALTY INSURANCE COMPANY,                      New Response Date: May 30, 2019
   CAL CAPITAL LIMITED, and
16 GERALD B. GLAZER,
17                  Defendants.
18 ______________________________________
19 CAL CAPITAL LIMITED,
20               Defendant and Crossclaimant,
21 vs.
22 PROTECTIVE PROPERTY &
   CASUALTY INSURANCE COMPANY,
23 and PORTFOLIO,
24                 Cross-Defendants.
25 _________________________________
26 AND RELATED COUNTERCLAIMS
   AND CROSSCLAIMS
27
28

                                                1                 2:19-cv-00299-JAM-EFB
     139400723
 1        IT IS HEREBY STIPULATED by and between parties to the Cross-
 2 Complaint filed by Defendant and Cross-Claimant Cal Capital Limited on April 19,
 3 2019 (the “Cross-Complaint”), Defendant and Cross-Claimant Cal Capital Limited;
 4 Cross-Defendant Protective Property & Casualty Insurance Company; and Cross-
 5 Defendant Portfolio, through their respective counsel of record, as follows:
 6           1. Cross-Defendant Portfolio’s time to respond to the Cross-Complaint
 7               filed by Cal Capital Limited on April 19, 2019 shall be extended to May
 8               30, 2019;
 9           2. The parties acknowledge that the extension does not exceed 28 days in
10               compliance with Local Rule 144(a).
11 IT IS SO STIPULATED AND AGREED.
12
13 Dated: May 14, 2019                     KATTEN MUCHIN ROSENMAN LLP
14
15                                   By:         /s/Stacey McKee Knight
                                           Attorneys for Cross-Defendant PORTFOLIO
16
17
     Dated: May 14, 2019                   KROGH & DECKER, LLP
18
19
                                     By:         /s/Shawn M. Krogh
20                                         Attorneys for Cross-Claimant CAL CAPITAL
                                           LIMITED
21
22
     Dated: May 14, 2019                   MAYNARD, COOPER & GALE, P.C.
23
24                                   By:         /s/Duane Kumagai
25                                         Attorneys for Cross-Defendant
                                           PROTECTIVE PROPERTY & CASUALTY
26                                         INSURANCE COMPANY

27
28

                                            2                   2:19-cv-00299-JAM-EFB
 1                                        ORDER
 2        The Court, good cause having been found, hereby approves of the Stipulation
 3 of the Parties and orders that the Cross-Defendant Portfolio’s time to respond to the
 4 Cross-Complaint filed by Defendant/Cross-Claimant Cal Capital Limited on April 19,
 5 2019 shall be extended to May 30, 2019.
 6 IT IS SO ORDERED.
 7
     DATE: 5/15/19                               /s/ John A. Mendez___________
 8                                               Hon. John A. Mendez
                                                 Judge of the United States District
 9                                               Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3                 2:19-cv-00299-JAM-EFB
